BOGGS, Judge,
dissenting.
I agree with the majority that the trial court’s order may be construed as an award of attorney fees under OCGA § 9-15-14 (a). But I believe the record provides some evidence to support the trial court’s ruling, and under the applicable standard of review we may not substitute our judgment for that of the trial court. I therefore would affirm.
Under OCGA § 9-15-14 (a), a trial court shall award reasonable and necessary attorney fees where a party has asserted a position that lacked any justiciable issue of law or fact so that it could not be reasonably believed that a court would accept it. “We review a trial court’s ruling on an OCGA § 9-15-14 (a) motion for attorney fees under the ‘any evidence’ standard. If any evidence exists to support *605the trial court’s grant of the motion, we are compelled to affirm.” (Citations and punctuation omitted.) Trotter v. Summerour, 273 Ga. App. 263, 264 (614 SE2d 887) (2005). In so doing, we determine whether the claim asserted below either had some factual merit or presented a justiciable issue of law. See Doster v. Bates, 266 Ga. App. 194, 196 (596 SE2d 699) (2004).
Here, in contrast to the majority’s initial characterization of appellee’s motives, some evidence was presented that appellants executed a deed transferring their mother’s property without the knowledge of Warren, who managed his mother’s financial affairs. Concerned about legal implications, including fraudulent transfer and a conservation easement on the land, as well as the fact that his mother received no money from the transfer and had no assets to cover her expenses and needs, Warren asked his sisters to cancel the deed. When they refused he brought suit in April 2009, individually and as the representative of his mother, asserting various grounds but in essence seeking to cancel the deed as a sham.
Although appellants opposed Warren’s suit vigorously for a period of over two years, when the case came to trial in October 2011, appellant Helen Malone testified that she believed the property belonged to her mother. Pressed for a reason for the transfer, Malone testified that it was Warren’s idea, that she did not believe her mother needed the money (based on her mother’s statement at some time in the past that she had “plenty of money”), and that she could see no reason for keeping the property in the children’s names. But, in testimony not noted by the majority, she also testified that she did not want to cancel the deed because Warren “is trying to bully us to get his way because that’s what he wants.” She described at some length appellants’ contentious relationship with Warren.
Finally, she testified, “In my mind the property should never be sold as long as mother is living. It’s her property. That’s the way I want her to think of it. It doesn’t matter whose name is on the deed. Three children, it’s still her property. I don’t even think of it as my property.” Asked, “Then why not give it back to her?” she responded, “It serves no purpose. It’s the same thing.”
At this point, the trial court interjected with a question and the following exchange took place:
COURT: Ms. Malone, I want to make sure I understand your testimony. Notwithstanding the deed that your mother signed conveying the property to you, your sister, and your brother, you still consider this to be your mother’s property?
WITNESS: Absolutely without a doubt.
COURT: And it’s as if you’re holding it in trust for her.
*606WITNESS: It is mother’s property.
COURT: So if she were to need the money, how would she access it?
WITNESS: I don’t think she needs the money.
COURT: I understand. But let’s just what if.
WITNESS: I haven’t thought that far ahead.
COURT: But right now there would be nothing she could do of her own to require that it be sold and used for her benefit. WITNESS: I don’t know. I have not — have not thought through that.
COURT: Thank you, ma’am. You can go down.
This evidence provides ample support for the trial court’s conclusion that appellants had not considered and could articulate no factual or legal basis for opposing the cancellation of the deed, but instead were motivated by the explicitly expressed desire to oppose their brother. The motive for appellants’ vigorous litigation is not a question of law, as the majority asserts, but a question of fact. Under an appropriate standard of review, this finding of fact is adequately supported by the witness’ uncontradicted assertion that she refused to reconvey the property to her mother, even though she saw no reason to keep it in the sisters’ names, because her brother was “trying to bully us to get his way.”
The majority states that “[t]he trial court’s interpretation of Ms. Malone’s testimony is unsustainable under any standard of review” and adds that “[t]he trial court misconstrued it in a way possible only for a lawyer.” But the majority’s claim that testimony was misconstrued in and of itself demonstrates an inappropriate standard of review. Under an “any evidence” analysis we may not weigh the evidence or substitute our construction of a witness’ testimony for that of the trial court. I prefer to allow our trial judges, who see the witnesses and hear their testimony first-hand, to determine whether a witness was “constrained by her filial duties,” as opined by the majority. The outcome of an appellate review, particularly under the “any evidence” standard, should not rest upon an appellate analysis, on a cold record, of a witness’ motivation for testimony.
Under the proper standard of review, some evidence supports the trial court’s finding that appellants’ defense of the suit lacked any legal or factual basis, and for this reason I would affirm.
I am authorized to state that Presiding Judge Barnes and Judge Branch join in this dissent.
*607Decided July 2, 2013
McRae, Stegall, Peek, Harman, Smith & Manning, Carey L. Pilgrim, for appellants.
Tisinger Vance, Charles D. Mecklin, Jr., for appellees.